Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (JP 11-347468 A)
Claim(s) 1-2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo (JP 2004-018546 A).
Regarding claim 1, Yoshida or Kondo discloses a printing apparatus (Yoshida: A, figs. 1-2 and paras 28-37) (Kondo: see para 63), comprising: 
a first printing unit (Yoshida:  5, fig. 2) (Kondo: see para 63) that discharges a first ink (Yoshida:  white, see paras 28-37) (Kondo: see para 63) to a print medium (Yoshida:  automobile body) (Kondo: see para 63) from a first opening (Yoshida:  see fig. 2) (Kondo: see para 63), 
a second printing unit (Yoshida:  4a-d, fig. 2) (Kondo: see para 63) that discharges a second ink having a color different from a color of the first ink (Yoshida:  4a-d discharge color ink, see paras 28-37) (Kondo: see para 63) to the print medium from a second opening (Yoshida:  see fig. 2) (Kondo: see para 63), and 
a controller that controls discharge of the first ink from the first opening by the first printing unit and discharge of the second ink from the second opening by the second printing unit (Yoshida:  see paras 28-37) (Kondo: see para 63), 
wherein an area of the first opening is larger than an area of the second opening (Yoshida:  see paras 28-37) (Kondo: see para 63).
Regarding claim 2, Kondo further discloses the printing apparatus according to claim 1, further comprising a conveying unit that conveys the print medium in a predetermined conveying direction, wherein: the controller causes the first ink discharged from the first opening at a timing corresponding to a first drive signal to land on the print medium being conveyed in the conveying direction by inputting the first drive signal to the first printing unit and causes the second ink discharged from the 
Regarding claim 4, Yoshida further discloses the printing apparatus according to claim 1, wherein the controller causes the first ink discharged from the first printing unit and the second ink discharged from the second printing unit to be overlaid on the print medium (see paras 33-36).
Regarding claim 6, Yoshida further discloses the printing apparatus according to claim 1, wherein the first ink is a white ink and the second ink is an ink of a color other than white (see para 37).
Regarding claim 7, Yoshida further discloses the printing apparatus according to claim 1, wherein the controller controls such that a maximum value of an amount of the first ink discharged to one pixel from the first opening by the first printing unit is larger than a maximum value of an amount of the second ink discharged to one pixel from the second opening by the second printing unit (see para 37).
Regarding claim 8, please note the rejection as set forth above with respect to claim 1.  Claim 8 is rejected for similar reasons as claim 1; detailed discussion is omitted for brevity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (JP 11-347468 A) in view of Okushima (JP 2009-285845 A).
Regarding claim 5, Yoshida discloses all the limitations introduced in parent claim 1.
Yoshida does not appear to disclose the printing apparatus according to claim 1, further comprising: a first pressure regulation mechanism that forms a meniscus of the first ink by regulating a pressure of the first ink in the first printing unit; and a second pressure regulation mechanism that forms a meniscus of the second ink by regulating a pressure of the second ink in the second printing unit.
However, Yoshida, as modified by Okushima, discloses the printing apparatus according to claim 1, further comprising: a first pressure regulation mechanism that forms a meniscus of the first ink by regulating a pressure of the first ink in the first printing unit; and a second pressure regulation mechanism that forms a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshida with the teachings of Okushima, for the purpose of improving ejection performance.

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Shimizu (US 2012/0249671 A1)
Teaches conveying paper under a printhead.
	
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

February 12, 2022